Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 1 of 55




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

 Civil Action No. 18-cv-02351-KLM

 FARMLAND PARTNERS INC.,

        Plaintiff,

 v.

 ROTA FORTUNAE, whose true name is unknown, and
 JOHN/JANE DOES 2-10, whose true names are unknown,

      Defendants.
 _____________________________________________________________________

                                 ORDER
 _____________________________________________________________________
 ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

        This matter is before the Court on Defendant Rota Fortunae’s Motion to Dismiss

 Complaint [#97]1 (the “Motion”). Plaintiff filed a Response [#110] in opposition to the

 Motion2 and Rota Fortunae (“Rota”)3 filed a Reply [#111]. The parties have consented to


        1
          “[#97]” is an example of the convention the Court uses to identify the docket number
 assigned to a specific paper by the Court's electronic case filing and management system
 (CM/ECF). This convention is used throughout this Order, and the Court cites to the page numbers
 assigned by CM/ECF.
        2
           The Response [#110] was filed in opposition to both the instant Motion [#97] and Rota
 Fortunae’s Motion to Dismiss Under the Texas Citizens’ Participation Act (“TCPA”) [#98] (“TCPA
 Motion”). The TCPA Motion was denied without prejudice and that ruling [#127], as well as a ruling
 [#45] on a previously filed Motion to Dismiss Under the TCPA [#22], are currently on appeal [#49,
 #130]. The Court denied Rota Fortunae’s Motion for Stay Pending Appeal [#52]. See Order [#91].
 Thus, the Court considers only the portion of the Response [#110] applicable to the instant Motion
 [#97].
        3
           “Rota Fortunae” is a fictitious name used by a person who wrote and published an
 allegedly defamatory article about Plaintiff which is the subject of this litigation. Rota’s true name
 remains unknown, although Rota’s identity is the subject of a motion to compel [#115] by Plaintiff.
 An Order on that motion [#115] is forthcoming. The Court refers to Rota as “he” and “him” for
 purposes of convenience only.

                                                  -1-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 2 of 55




 proceed before the undersigned for all proceedings pursuant to 28 U.S.C. § 636(c) and

 D.C.COLO.LCivR 72.2(d). See [#26, #28]. The Court has reviewed the entire case file and

 the applicable law and is sufficiently advised in the premises. For the reasons set forth

 below, the Motion [#97] is granted in part and denied in part.

                                        I. Background4

         This case arises from an alleged “short-and-distort attack” accomplished via a

 published posting or article (“Article”) written by Defendant Rota, which purportedly resulted

 in Defendants profiting from short positions in Farmland Partners, Inc.’s (“FPI”) stock. See

 FPI’s Opp’n to Rota’s Mot. to Dismiss [#110] (hereinafter “Response”), at 8; Compl. [#3],

 ¶ 33.       The Complaint [#3] asserts claims of defamation/defamation by libel per se,

 disparagement, intentional interference with prospective business relations, unjust

 enrichment, deceptive trade practices in violation of the Colorado Consumer Protection Act,

 and civil conspiracy.

         FPI is a publicly-traded farmland REIT (“Real Estate Investment Trust”) that acquires

 and leases farmland throughout the United States and also originates mortgage loans to

 farmers, including its own tenants. Compl. [#3], ¶ 6. FPI’s stock is traded on the New York

 Stock Exchange. Id. at ¶ 7.

         FPI alleges that on July 9, 2018, it received a letter by email from Texas attorney

 Matthew Mitzner stating that he represented a “group of investors” who “have prepared and

 anticipate publishing an article about the FPI Loan Program.” Compl. [#3], ¶¶ 8-9 and Ex.



         4
         On a motion to dismiss, the Court accepts the well-pled, non-conclusory allegations of the
 Complaint as true. Dudnikov v. Chalk & Vermillion Fine Arts, Inc., 514 F.3d 1063, 1070 (10th Cir.
 2008).

                                                -2-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 3 of 55




 A. Mr. Mitzner’s letter stated that, “[p]rior to publishing the prepared article, by this email,

 we are providing your company the opportunity to respond to the main issues the article

 addresses, represented by our below-listed questions.” Id. ¶ 10. The letter provided FPI

 with only 24 hours to respond prior to publication of the “prepared article.” Id. ¶ 13 and Ex.

 A. The letter did not include a copy of the “prepared article.” FPI did not provide a

 response with the 24 hour time frame. Id. at ¶ 16.

        On July 11, 2019, Rota published the Article about FPI on the website Seeking

 Alpha, which identified the posting as an “Editors’ Pick.” Compl. [#3], ¶ 18; see also Article

 [#97-1]. Seeking Alpha is a financial and investor media outlet in New York. Compl. [#3],

 ¶ 6. The Article allegedly contained numerous false and misleading statements about FPI,

 including that FPI “faced a serious risk of insolvency.” Id. at ¶¶ 20-21. The Complaint

 alleges that many of the false and misleading statements were included in the Article “to

 drive the price of [FPI’s] stock down so that [Defendants] could profit quickly before the

 falsity of its statements could be revealed.” Id. at ¶ 29. Soon after the internet posting of

 the Article, FPI’s stock dropped by approximately 39%, and Defendants then allegedly

 profited from any short positions they held. Id. at ¶¶ 34-35.

        Also, on July 11, 12 and 16, 2018, the Complaint alleges that Rota published more

 false and misleading statements about FPI on Twitter, “repeatedly characterizing the false

 information in the [Article] as ‘facts.’” Compl. [#3], ¶¶ 38, 39. FPI issued a news release

 denying “the more spurious allegations” in the Article on July 11, 2018, and issued a

 statement rebutting the false and misleading statements in the Article on July 17, 2018.

 Id. at ¶¶ 36, 42. FPI notified Seeking Alpha of the alleged false and misleading statements

 through its “dispute an article” process, but Seeking Alpha refused to withdraw the Article.

                                               -3-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 4 of 55




 Id. at ¶ 44. This refusal was based in part on Rota’s “correction” published on July 19,

 2018. Id. The “correction” conceded that material misstatements had been made in the

 July 11th Article and attempted to change portions of the Article, but did not correct all the

 alleged false and misleading statements FPI identified in its press release, and continued

 to identify the posting as an “Editor’s Pick.” Id. at ¶¶ 45, 46.

        On July 23, 2018, FPI filed this lawsuit against Rota and unknown “John/Jane Does

 2-10,” the alleged co-conspirators. The lawsuit was filed thirteen days after the Article was

 published.

        FPI argues that Rota’s Motion [#97] is part of the “short-and-distort attack” Rota and

 his co-conspirators perpetrated on FPI by which they profited from short positions in FPI’s

 stock, as investors digested false and misleading statements published in the Article on

 July 11, 2018. Response [#110], at 8. The first phase of the attack, according to FPI,

 occurred during the run up to July 11, 2018 when Rota “planned the intentional and

 malicious market manipulation scheme with his co-conspirators, the Does.” Id. The attack

 also allegedly “involved building short positions of FPI’s stock to illegally profit from the

 decline that followed the attack.” Id. FPI asserts that the next phase involved publishing

 and broadly disseminating the Article, “a defamatory hit piece claiming, among other

 falsehoods, that FPI faced insolvency.” Id. According to FPI, “for his misconduct, Rota has

 sought to retreat with his profits and avoid accountability for his manipulative scheme,

 including by improper and unsuccessful efforts to evade service in this action, through a

 frivolous appeal of unappealable orders, by unsupported motions to stay denied by both

 this Court and the Tenth Circuit, and now through similarly frivolous dismissal arguments

 refuted by controlling authority. . . .” Id.

                                                -4-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 5 of 55




        Rota argues, on the other hand, that this case is a SLAAP5 suit filed solely as

 retaliation for the exercise of his First Amendment rights as an anonymous individual SEC-

 whistleblower. Motion [#97], at 1. Rota acknowledges that the Article criticizes FPI’s

 business operations and value, but avers that he “meticulously disclosed all facts upon

 which he based his analysis and conclusions, (2) disclosed his short position on FPI’s

 (publicly traded) stock, and (3) reiterated that his conclusions were “opinions” and that

 readers should do their own research and draw their own conclusions.” Id. at 1-2. Rota

 further asserts that FPI fails to identify even one, false defamatory fact in the Article, and

 that dismissal is appropriate both on this basis and because the Court lacks personal

 jurisdiction over Rota. Id. at 2.

                                       II. Legal Standards

 A.     Federal Rule of Civil Procedure 12(b)(2)

        The purpose of a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(2) is to test

 whether the Court has personal jurisdiction over the named party. After a motion to dismiss

 has been filed, the plaintiff bears the burden of establishing personal jurisdiction over the

 defendant. Behagen v. Amateur Basketball Ass’n, 744 F.2d 731, 733 (10th Cir. 1984).

        The Court accepts the well-pled allegations (namely the plausible, nonconclusory,

 and nonspeculative facts) of the operative pleading as true to determine whether the

 plaintiff has made a prima facie showing that the defendants are subject to the Court's

 personal jurisdiction. Dudnikov v. Chalk & Vermillion Fine Arts, Inc., 514 F.3d 1063, 1070


        5
           While Rota did not define SLAAP, it has been defined as a “strategic lawsuit against public
 participation.” https://en.wikipedia.org/wiki/Strategic_lawsuit_against_public_participation.



                                                 -5-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 6 of 55




 (10th Cir. 2008). The Court “may also consider affidavits and other written materials

 submitted by the parties.” Impact Prods., Inc. v. Impact Prods., LLC, 341 F. Supp. 2d 1186,

 1189 (D. Colo. 2004). Accordingly, the Court may consider Rota’s Declaration and the

 attached Article and an excerpt of the comments, Exhibit A to the Motion [#97], for

 purposes of determining personal jurisdiction.          The Court may also consider the

 Declarations and Rota’s Tweets related to the Article that are attached to the Response

 [#110]. Any factual disputes are resolved in the plaintiff’s favor. Benton v. Cameco Corp.,

 375 F.3d 1070, 1074-75 (10th Cir. 2004).

 B.     Federal Rule of Civil Procedure 12(b)(6)

        Rule 12(b)(6) tests “the sufficiency of the allegations within the four corners of the

 complaint after taking those allegations as true.” Mobley v. McCormick, 40 F.3d 337, 340

 (10th Cir. 1994). To survive a Rule 12(b)(6) motion, “[t]he complaint must plead sufficient

 facts, taken as true, to provide ‘plausible grounds’ that discovery will reveal evidence to

 support plaintiff’s allegations.” Shero v. City of Grove, Okla., 510 F.3d 1196, 1200 (10th

 Cir. 2007) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[P]lausibility refers

 to the scope of the allegations in a complaint: if they are so general that they encompass

 a wide swath of conduct, much of it innocent, then the plaintiff[ ] [has] not nudged [his]

 claims across the line from conceivable to plausible.” Khalik v. United Air Lines, 671 F.3d

 1188, 1190 (10th Cir. 2012) (internal quotations and citations omitted).

        “A claim has facial plausibility when the plaintiff pleads factual content that allows

 the court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009). However, “[a] pleading that offers

 ‘labels and conclusions’ or a formulaic recitation of the elements of a cause of action will

                                               -6-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 7 of 55




 not do. Nor does the complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further

 factual enhancement.’” Id. (citation omitted). That said, “[s]pecific facts are not necessary;

 the statement need only give the defendant fair notice of what the . . . claim is and the

 grounds upon which it rests”; the 12(b)(6) standard does not “require that the complaint

 include all facts necessary to carry the plaintiff’s burden.” Khalik, 671 F.3d at 1192 .

        “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for

 more than a sheer possibility that defendant has acted unlawfully.” Iqbal, 556 U.S. at 678

 (citation omitted). As the Tenth Circuit has explained, “the mere metaphysical possibility

 that some plaintiff could prove some set of facts in support of the pleaded claims is

 insufficient; the complaint must give the court reason to believe that this plaintiff has a

 reasonable likelihood of mustering factual support for these claims.” Ridge at Red Hawk,

 LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007) (emphasis in original).

        The Tenth Circuit has stated that “if matters outside the pleading are presented to

 and not excluded by the court, [a Rule 12(b)(6) motion] shall be treated as one for summary

 judgment and disposed of as provided in Rule 56, and all parties shall be given reasonable

 opportunity to present all material made pertinent to such motion by Rule 56.” David v. City

 & County of Denver, 101 F.3d 1344, 1352 (10th Cir. 1996).              There are, however,

 exceptions to this rule. Thus, a court may review the arguments in a response in opposition

 to a motion to dismiss. Martin v. Central States Emblems, Inc., 150 F. App’x 852, 857 (10th

 Cir. 2005). A court may also “review documents referred to in a complaint if the document

 is central to the plaintiff’s claim and the parties do not dispute the authenticity of the

 documents.” Id. As to the portion of the Motion [#97] that relies on Rule 12(b)(6), the Court

 will consider the Article and comments thereto ([#97-1], at 3-49) as well as Rota’s Tweets

                                              -7-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 8 of 55




 [#110-2] because they are referred to in the Complaint [#3], are central to FPI’s claims, and

 there is no dispute as to their authenticity. Id.; see also GFF Corp. v. Associated Grocers,

 Inc., 130 F.3d 1381, 1384 (10th Cir. 1997). The Court will not consider the Declarations

 attached to the Motion [#97] and the Response [#110].

                                         III. Analysis

        Rota argues that the case against him should be dismissed on two separate

 grounds. First, Rota argues under Rule 12(b)(2) that the Court lacks personal jurisdiction

 over him. Motion [#97], at 3-6. Second, Rota argues under Rule 12(b)(6) that the

 defamation claim fails to state a claim upon which relief can be granted, and that the other

 claims fail because, among other reasons, they are derivative of the defamation claim. Id.

 at 6-22. The Court analyzes each argument in turn.

 A.     Personal Jurisdiction

        The Court found in its Order [#108] of August 30, 2019, that it has personal

 jurisdiction over Rota in this case. Id. at 3. The Court explained that a written order setting

 forth the reasons for its conclusion would issue after the parties briefed the other

 arguments raised in the Motion to Dismiss [#97]. Id. This Order explains the basis for the

 Court’s finding.

        A Court may only exercise personal jurisdiction over a non-resident defendant if: (1)

 the long-arm statute of Colorado permits personal jurisdiction in the case; and (2) the

 exercise of personal jurisdiction in Colorado comports with the Due Process Clause of the

 United States Constitution. Pro Axess, Inc. v. Orlux Distrib., Inc., 428 F.3d 1270, 1276

 (10th Cir. 2005); see also Dudnikov, 514 F.3d at 1070. The Supreme Court of Colorado

 interprets Colorado’s long-arm statute “to confer the maximum jurisdiction permitted by the

                                               -8-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 9 of 55




 due process clauses of the United States and Colorado constitutions.” Archangel Diamond

 Corp. v. Lukoil, 123 P.3d 1187, 1193 (Colo. 2005). Accordingly, because a due process

 analysis of jurisdiction will also satisfy Colorado’s long-arm statute, the Court need only

 consider whether the exercise of personal jurisdiction over Rota is permitted by the Due

 Process Clause. Dudnikov, 514 F.3d at 1070 (“[T]he first, statutory, inquiry effectively

 collapses into the second, constitutional, analysis.”); SCC Commc’ns v. Anderson, 195

 F. Supp. 2d 1257, 1260 (D. Colo. 2002) (“[The] analysis turns on a single inquiry, whether

 the exercise of personal jurisdiction over [the defendant] comports with due process.”).

        “Due process requires both that the defendant ‘purposefully established minimum

 contacts within the forum State’ and that the ‘assertion of personal jurisdiction would

 comport with fair play and substantial justice.’” Old Republic Ins. Co. v. Cont’l Motors, Inc.,

 877 F.3d 895, 903 (10th Cir. 2017) (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462,

 476 (1985) (internal quotation marks omitted)). “Depending on their relationship to the

 plaintiff’s cause of action, an out-of-state defendant’s contacts with the forum state may

 give rise to either general (all-purpose) jurisdiction or specific (case-linked) jurisdiction. Id.

 There is no contention in this case that the Court has general jurisdiction over Rota; rather,

 FPI only alleges that jurisdiction is proper based on specific jurisdiction. See FPI’s Opp’n

 to Rota Fortunae’s Mots. to Dismiss [#34] (“initial Response”), at 25-31 (incorporated into

 Response [#110], at 21-22). Accordingly, the Court addresses only specific jurisdiction for

 purposes of Rota’s Motion [#97].

        “Specific jurisdiction means that a court may exercise jurisdiction over an

 out-of-state party only if the cause of action relates to the party’s contacts with the forum

 state.” Old Republic, 877 F.3d at 904. Specific jurisdiction calls for a two-step inquiry: (1)

                                                -9-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 10 of 55




 “whether the plaintiff has shown that the defendant has minimum contacts with the forum

 state; and, if so,” (2) “whether the defendant has presented a ‘compelling case that the

 presence of some other considerations would render jurisdiction unreasonable.’” Id.

 (quoting Burger King, 471 U.S. at 476-77; Shrader v. Biddinger, 633 F.3d 1235, 1239-40

 (10th Cir. 2011)).

        1.      Minimum Contacts

        “The minimum contacts test for specific jurisdiction encompasses two distinct

 requirements: (i) that the defendant must have ‘purposefully directed its activities at

 residents of the forum state,’ and (ii) that ‘the plaintiff’s injuries must arise out of [the]

 defendant’s forum-related activities.’” Old Republic, 877 F.3d at 904 (quoting Shrader, 633

 F.3d at 1239). The Court analyzes each requirement below.

                a.     Purposeful Direction

        Step one of the minimum contacts test, the purposeful direction requirement,

 “‘ensures that a defendant will not be haled into a jurisdiction solely as a result of random,

 fortuitous, or attenuated contacts, . . . or of the unilateral activity of another party or a third

 person.” Old Republic, 877 F.3d at 904-05 (quoting Burger King, 471 U.S. at 475). “Mere

 foreseeability of causing injury in another state is insufficient to establish purposeful

 direction.” Id. In a tort case such as this, “a defendant has ‘purposefully directed’ his

 activities at Colorado or its residents when he has (1) taken intentional action, (2) the action

 was ‘expressly aimed’ at Colorado, and (3) the action was taken with the knowledge that

 ‘the brunt of th[e] injury’ would be felt in Colorado.” Advanced Career Techs., Inc. v. Does,

 No. 13-cv-0304-WJM-KLM, 2015 WL 328639, at *2 (D. Colo. Jan. 23, 2015) (hereinafter



                                                -10-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 11 of 55




 “ACT”) (quoting Dudnikov, 514 F.3d at 1072).6

        This test originates from the United States Supreme Court’s decision in Calder v.

 Jones, 465 U.S. 783 (1984), and is also referred to as the “harmful effects test” or the

 “Calder effects test.” See Old Republic, 877 F.3d at 907-908. The Supreme Court recently

 emphasized in Walden v. Fiore, 571 U.S. 277 (2014) that, under the Calder effects test,

 “the plaintiff cannot be the only link between the defendant and the forum. Rather, it is the

 defendant’s conduct that must form the necessary connection with the forum State that is

 the basis for its jurisdiction over him.” Id. at 285. In Walden, the Court noted that the

 defendants’ “ample” forum contacts in Calder included the following: “The defendants relied

 on phone calls to [forum state sources] for the information in their article; they wrote the

 story about the plaintiff’s activities in [the forum state]; they caused reputational injury in

 [the forum state] by writing an allegedly libelous article that was widely circulated in the

 State; and the ‘brunt’ of that injury was suffered by the plaintiff in that State.” 571 U.S. at

 287 (quoting Calder, 465 U.S. at 789); see Old Republic, 877 F.3d at 907.

        In Shrader, the Tenth Circuit cited with approval the “Calder-derived analysis for

 specific jurisdiction in the internet context.” 633 F.3d at 1241; see also Old Republic, 877

 F.3d at 908; Silver v. Brown, 382 F. App’x 723, 728-30 (10th Cir. 2010) (applying the Calder

 effects test to defamation and related tort claims arising out of a derogatory post on an

 online forum). The Tenth Circuit stated that “it is necessary to adapt the analysis of

 personal jurisdiction [to internet activity] by placing emphasis on the internet user or site



        6
          The parties agree that this is the framework the Court should utilize for determining
 whether Rota’s actions satisfy the purposeful direction requirement. See Motion [#97], at 4; Initial
 Response [#34], at 24-25.

                                                -11-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 12 of 55




 intentionally directing his/her/its activity or operation at the forum state rather than just

 having the activity or operation accessible there.” Shrader, 633 F.3d at 1240 (emphasis

 in original).

        Thus, as this Court has recognized, “[s]imply posting defamatory statements on a

 website will not, standing alone, form a basis for personal jurisdiction against the poster in

 any state where the post may be read.” ACT, 2015 WL 328639, at *2 (citing Shrader, 633

 F.3d at 1241). Rather, in determining whether personal jurisdiction exists over a particular

 defendant in the internet context, “courts look to indications that a defendant deliberately

 directed its message at an audience in the forum state and intended harm to the plaintiff

 occurring primarily or particularly in the forum state.” Shrader, 633 F.3d at 1241. In short,

 “the forum state itself must be the focal point of the tort.” Id. at 1244 (emphasis in original)

 (quoting Dudnikov, 514 F.3d at 1074 n.9) (internal quotation marks omitted).

                       i.     Intentional Act and Brunt of The Injury

        Applying the purposeful direction test to this case, Rota does not seriously contend

 that FPI’s allegations fail to satisfy the first and third elements of the test. See generally

 Motion [#97], at 4-6. There is no dispute that Rota’s alleged actions were intentional, i.e.,

 that Rota intentionally authored the Article and Tweets regarding FPI and amassed a short

 position in FPI’s stock as FPI alleges. See Silver, 382 F. App’x at 729.

        Moreover, FPI has plausibly alleged that Rota knew that the brunt of FPI’s injury

 would be felt in Colorado. To the extent that Rota argues that the third element is not

 satisfied because FPI’s alleged harm (drop in the price of its shares) occurred in New York

 (Motion [#97], at 5), the Court finds this cursory argument unavailing. FPI alleges that Rota

 knew that FPI was located in Colorado and conducted its business there, as evidenced by

                                              -12-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 13 of 55




 the July 9, 2018 letter Rota sent to FPI’s headquarters in Colorado regarding the

 anticipated Article. Compl. [#3], ¶¶ 8-10; Initial Resp. [#34], at 29; see also Dudnikov, 514

 F.3d at 1077 (finding plaintiffs satisfied their burden by establishing “that defendants knew

 plaintiffs’ business and auction were based in Colorado, and therefore knew the effects of

 [their actions] would be felt there”). As the Tenth Circuit noted, “the ‘intending harm’

 language in Shrader . . . ask[s] whether the defendant intended its online content to create

 effects specifically in the forum state.” Old Republic, 877 F.3d at 917. Accordingly, the

 Court finds that the first and third elements under the purposeful direction test are satisfied.

                       ii.    Expressly Aimed

        The second element of the purposeful direction test, whether Rota’s alleged actions

 were “expressly aimed” at Colorado, is a closer call. This element requires the Court to

 focus on the Defendant’s intentions and where the “‘focal point’ of [their] purposive efforts”

 was. Dudnikov, 514 F.3d at 1075. In cases involving online defamation, the audience and

 content of the statement can be considered to determine the statement’s focal point.

 Shrader, 633 F.3d at 1245. However, as stated above, posting defamatory statements on

 an internet site does not, without more, subject the poster to personal jurisdiction anywhere

 the statement is accessible. Id. at 1241. “In considering what ‘more’ could create personal

 jurisdiction for such activities, courts look to indications that a defendant deliberately

 directed its message at an audience in the forum state and intended harm to the plaintiff

 occurring primarily or particularly in the forum state.” Id.

        In the Motion [#97], Rota argues that the Complaint [#3] fails to demonstrate that

 Colorado was “the focal point” of Rota’s Article “either in terms of its audience or its

 content.” Id. at 4 (quoting Shrader, 633 F.3d at 1244). In support, Rota notes that

                                              -13-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 14 of 55




 “Seeking Alpha is a New York media outlet that ‘targets a trading community . . . with no

 particular ties to’ Colorado [and that] [Rota’s] Article is about FPI’s business and stock

 price, the former of which occurs nationwide and the latter of which is traded in New York.”

 Id. at 4-5 (quoting Shrader, 633 F.3d at 1245) (other citations omitted) (alterations in

 original). Therefore, according to Rota, “the alleged defamatory action (publishing the

 Article) and the alleged harm (drop in FPI’s stock price) both occurred in New York.” Id.

 at 5. The Court rejects Rota’s argument, finding that FPI has made a prima facie case

 demonstrating that Colorado was the focal point of Rota’s conduct.

        First, aside from the allegation that Rota authored the Article and Tweets which

 directly address FPI’s and its employees’ activities in Colorado, FPI also alleges that the

 Article: (1) disparages FPI’s use of its loan program, which the Court can reasonably infer

 is managed at FPI’s principal place of business in Colorado (Complaint [#3], ¶¶ 1, 24); (2)

 includes accusations concerning Colorado properties managed by FPI and its transactions

 with Jesse Hough and Ryan Niebur in Colorado involving Colorado property (see Article

 [#97-1], at 5-6, 12-13, 25-26, 30); and (3) includes personal and professional attacks

 against Paul Pittman, FPI’s CEO and a Colorado resident (id. at 2, 7-9, 26, 33, 36-38).

 Additionally, like the defendants in Calder who relied on phone calls to forum state sources

 for the information in their article, FPI plausibly alleges that Rota relied on sources from

 Colorado when drafting the Article. As FPI notes, the Article references “Colorado UCC

 filing(s); Washington County, Colorado deed and appraisal records; documents pulled from

 a Colorado Springs bankruptcy case; Kit Carson County, Colorado deed records; and a

 2017 Colorado Farm Land Values & Rents Survey.” See, e.g., Article [#97-1], at 12-13, 14-

 16, 24-27, 31-32. Finally, there is the fact that Rota allegedly sent the July 9, 2018 Letter

                                             -14-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 15 of 55




 to Plaintiff’s principal place of business in Colorado and asked FPI to address many of the

 allegations at the center of this dispute. Compl. [#3], ¶¶ 8, 14, 47.

         “In proper circumstances, even a single letter or telephone call to the forum state

 may meet due process standards.” Rambo v. Am. S. Ins. Co., 839 F.2d 1415, 1418-19

 (10th Cir. 1988) (citations and quotation marks omitted). This turns on the “nature of those

 contacts” and “whether they represent an effort by the defendant to ‘purposefully avail[ ]

 itself of the privilege of conducting activities within the forum State.’” Id. at 1419 (citation

 omitted); see also Cascade Fund, LLLP v. Absolute Capital Mgmt. Holdings Ltd., 707

 F. Supp. 2d 1130, 1140 (D. Colo. 2010) (“The exercise of jurisdiction depends on the

 quality and nature of the contacts.”). Standing alone, each of Rota’s contacts may not

 amount to an effort by Rota to purposefully avail itself of conducting activities in Colorado.

 However, taken together, it cannot be said that Rota’s alleged contacts were so “random,

 fortuitous, or attenuated” to render this Court’s exercise of personal jurisdiction over him

 violative of due process. Burger King, 471 U.S. at 475 (internal quotation marks omitted);

 see also Walden, 571 U.S. at 287 (noting that the jurisdictional inquiry focuses on ‘the

 relationship among the defendant, the forum, and the litigation and not simply the

 defendant’s activities focused on the plaintiff) (citations omitted); Dudnikov, 514 F.3d at

 1075 (10th Cir. 2008) (noting “the ‘express aiming’ test focuses more on a defendant’s

 intentions—where was the ‘focal point’ of its purposive efforts—[rather than] on the

 consequences of the defendant’s actions—where was the alleged harm actually felt by the

 plaintiff”).

         Rota argues, however, that the facts of this case most closely align with those in

 Shrader and the Court should follow its holding to find that personal jurisdiction is lacking.

                                              -15-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 16 of 55




 The Court disagrees. In Shrader, the plaintiff lived and worked in Oklahoma where he

 produced books and courses for market traders, which he sold online. 633 F.3d at 1237-

 38. One of the defendants posted an allegedly defamatory email about the plaintiff and his

 work on an online investor’s forum. Id. at 1238. On these facts, the plaintiff filed suit in the

 Eastern District of Oklahoma against the defendant, and others, who did not reside in

 Oklahoma. Id. at 1237. As relevant here, the Tenth Circuit held that the posting of the

 email was insufficient to establish specific personal jurisdiction in Oklahoma over this

 defendant, because the forum was directed at a world-wide audience of investors with no

 inherent interest or tie to Oklahoma and because the posted email was geographically

 neutral. Id. at 1248.

        In reaching this conclusion, the Shrader Court first noted that the posting was “in

 response to an inquiry from another forum member about [the plaintiff’s] work [and] [t]here

 was no indication that this other member had any connection with Oklahoma.” Shrader,

 633 F.3d at 1244. Second, the Court found that the online investor forum on which the

 posting occurred “had no particular connection with Oklahoma” given that there was no

 indication that the forum targeted an Oklahoma audience, the work of Oklahoma writers,

 or the plaintiff personally. Id. at 1241-42, 1244. Third, the Court found that there was

 “nothing about the content of [the plaintiff’s] work, or his internet customer base, that [was]

 shown to have any tie to Oklahoma.” Id. The Court stated in conclusion:

        Oklahoma was not the focal point of the email posted by [the defendant],
        either in terms of its audience or its content. We have already seen that the
        forum where he posted the email targeted a trading community with no
        particular tie to Oklahoma. As for content, the email was about [the plaintiff’s]
        work. That work was marketed and sold worldwide through the internet
        (there is no suggestion that [the plaintiff] had any local sales outlet) and there
        is nothing about the nature of the work inherently linking it to Oklahoma—as

                                              -16-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 17 of 55




        there might be had [the plaintiff] been located in a trading center like New
        York or Chicago and relied on that tie in producing or marketing his materials.
        He produced his materials in Oklahoma because he happened to live there;
        his professional reputation in the trading community was not tied to
        Oklahoma, as Ms. Jones’s was to the California entertainment industry in
        Calder. To be sure, he suffered harm in Oklahoma in the sense that he
        incurred harm and resided in Oklahoma when he did so. But, as noted
        above, plaintiff's residence in the forum state, and hence suffering harm
        there, does not alone establish personal jurisdiction over a defendant who
        has not purposefully directed his activities at the state.

 Id. at 1245.

        Applying Shrader to the present case, the Court agrees with Rota that, like the

 investor forum in Shrader, Seeking Alpha appears to be directed at a world-wide audience

 of investors with no particular connection to Colorado. See Compl. [#3], ¶¶ 18-19. While

 this indicates that Rota’s Article went beyond the confines of a Colorado audience, the

 content of the Article must also be considered. Rota’s Article asserts specific accusations

 that challenge the propriety and solvency of FPI’s lending and investing practices which,

 unlike the nature of the plaintiff’s work in Shrader, is inherently linked to the executive-level

 business operations that occur at FPI’s headquarters in Colorado. Thus, despite the fact

 that Rota’s Article was widely available online, it was not “geographically neutral” given that

 it uniquely implicated Colorado, where FPI and its executive team are located.7

 Accordingly, the Court finds the second element, and thus step one, of the purposeful

 direction test is satisfied.




        7
          For these same reasons, the Court rejects Rota’s argument that the Court should follow
 the holding in ACT, where the court highlighted the “geographically-neutral content ... [and]
 geographically-neutral nature of the [online] forum” to find the expressly-aimed element of the
 purposeful direction test lacking. 2015 WL 328639, at *4.

                                               -17-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 18 of 55




               b.      “Arise Out Of”

        Step two of the minimum contacts test requires the Court to consider whether the

 plaintiff’s alleged injuries “arise out of” the defendant’s forum-related activities. Old

 Republic, 877 F.3d at 908. “In order for a court to exercise specific jurisdiction over a

 claim, there must be an ‘affiliation between the forum and the underlying controversy,

 principally, an activity or an occurrence that takes place in the forum State.’” Bristol-Myers

 Squibb Co. v. Super. Ct. of Cal., ___ U.S. ___, 137 S.Ct. 1773, 1781 (2017) (alterations

 omitted) (citation omitted). “When there is no such connection, specific jurisdiction is

 lacking regardless of the extent of a defendant’s unconnected activities in the State.” Id.

 In Silver, the Tenth Circuit noted that courts are split on the causal standard to apply for this

 requirement. 382 F. App’x at 731 (citing Dudnikov, 514 F.3d at 1078). The two standards

 considered by the Tenth Circuit include (1) “but-for” causation and (2) proximate cause.

 Dudnikov, 514 F.3d at 1078.

        Here, however, the Court need not decide which standard to apply given that Rota

 makes no argument in the Motion [#97] regarding the “arise out of” requirement and the

 Court is satisfied that both standards are met. See Silver, 382 F. App’x at 731 (citing

 Tamburo v. Dworkin, 601 F.3d 693, 709 (7th Cir. 2010)). As discussed above, the

 Complaint [#3] includes allegations from which the Court may reasonably infer that Rota

 expressly aimed the Article and Tweets against FPI for the purpose of causing it injury in

 Colorado. Further, FPI alleges that, since the Article and Tweets were published, FPI has

 experienced a 39% drop in its stock price, harm to its reputation, loss of business, and

 interference with prospective business relations. Compl. [#3], ¶¶ 34, 57, 67, 76, 79, 81,

 88-92, 100. Accordingly, the Court finds that Rota’s contacts may plausibly be argued to

                                               -18-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 19 of 55




 be the cause in fact and the legal cause of the alleged injury, therefore satisfying the “arise

 out of” requirement of the minimum contacts test. See Silver, 382 F. App’x at 731.

        Because the Complaint [#3] contains sufficient allegations to satisfy both the

 “purposefully directed” and “arise out of” requirements of the minimum contacts analysis,

 the Court concludes that FPI has satisfied its burden of establishing a prima facie case of

 the minimum contacts necessary for the Court to exercise specific jurisdiction over Rota

 in Colorado.

        2.      Traditional Notions of Fair Play

        The final jurisdictional consideration for the Court is whether Rota has presented a

 compelling case that the presence of some other considerations would render the exercise

 of jurisdiction over him unreasonable. Old Republic, 877 F.3d at 904 (citations omitted).

 Rota makes no argument in this regard in the Motion [#97]. See Ticketmaster-New York,

 Inc. v. Alioto, 26 F.3d 201, 210 (1st Cir. 1994) (holding that “the weaker the plaintiff’s

 showing on [minimum contacts], the less a defendant need show in terms of

 unreasonableness to defeat jurisdiction [and ....] an especially strong showing of

 reasonableness may serve to fortify a borderline showing of [minimum contacts]”); accord

 Burger King, 471 U.S. at 477. Rota has not shown that prosecution of the case in Colorado

 presents an especially heavy burden on him; nor has he called into doubt the forum state’s

 interest in resolving the dispute, FPI’s interest in receiving convenient and effective relief,

 the interstate judicial system’s interest in obtaining the most efficient resolution of

 controversies, or the shared interest of the several states in furthering fundamental

 substantive social policies. See OMI Holdings, Inc. v. Royal Ins. Co. of Canada, 149 F.3d



                                              -19-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 20 of 55




 1086, 1092 (10th Cir.1998). Therefore, the Court finds that exercising personal jurisdiction

 over Rota is appropriate in this case.

        Accordingly, the Motion [#97] is denied to the extent that Rota seeks to dismiss this

 case on the basis of personal jurisdiction.

 B.     Whether the Claims Fail to State a Claim for Relief

        1.      Defamation Claim

        FPI asserts defamation/defamation per se by libel.8               Rota argues that FPI’s

 defamation claim fails under Fed. R. Civ. P. 12(b)(6) for three reasons. First, Rota asserts

 that the at-issue statements constitute protected opinion under the First Amendment to the

 United States Constitution and under article II, section 10 of the Colorado Constitution.

 Second, Rota argues that FPI fails to plausibly plead “actual malice.” Third, Rota argues

 that FPI fails to plausibly plead material falsity.

        In order to adequately plead a defamation claim under the First Amendment and

 Colorado law as to statements of public concern, a plaintiff must allege that the statements

 were: (1) defamatory, (2) materially false, (3) concerning the plaintiff, (4) published to a

 third party, (5) published with actual malice, and (6) caused actual or special damages.

 Brokers’ Choice of Am. v. NBC Universal, Inc., 861 F.3d 1081, 1109 (10th Cir. 2017).9 FPI

 cites this standard, acknowledging that it is the correct standard for this case. See

 Response [#110], at 27. The Court agrees that the statements at issue involve a matter


        8
          Defamation consists “‘of the twin torts of libel and slander.’” Albert v. Lokson, 239 F.3d
 256, 265 (2d Cir. 2001). Libel, as alleged here, is written defamation, and slander is oral
 defamation. Id.
        9
           Because this is a diversity case, the substantive law of the forum state, Colorado, applies
 to the claim. Id. at 1099.

                                                 -20-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 21 of 55




 of public concern, as the Article concerns a publicly-traded company and may “affect the

 financial markets.” Treppel v. Biovail Corp., 233 F.R.D. 363, 375 (S.D.N.Y. 2006); see also

 Aurelius v. BofI Fed. Bank, No. MC 16-71, 2016 WL 8925145, at *3 (C.D. Cal. Sept. 20,

 2016) (anonymous short-seller’s posts on Seeking Alpha involved matters of public

 concern).10 FPI has not disputed this for purposes of the Motion [#97].

        Moreover, when a public figure is involved, as here, a heightened standard applies,

 requiring proof of the publication’s falsity and actual malice by clear and convincing proof.

 Broker’s Choice of Am., 861 F.3d at 1109; see also Masson v. New Yorker Magazine, Inc.,

 501 U.S. 496, 510 (1991); Barnett v. Denver Pub. Co, Inc., 36 P.3d 145, 147 (Colo. App.

 2001). The Court finds that FPI is a public entity because its stock is publicly traded on the

 stock exchange. See, e.g., MiMedx Grp. v. Sparrow Fund Mgmt. LP, No. 17CV07568,

 2018 WL 847014, *6 (S.D.N.Y. Jan. 12, 2018); Reliance Ins. Co. v. Barron’s, 442 F. Supp.

 1341, 1346 (S.D.N.Y. 1977). Again, FPI has not disputed this for purposes of the Motion

 [#97]. The Colorado Supreme Court has recognized that “this rule places a significant

 burden on the plaintiff’s ability to recovery damages,” but found that “such a rule was

 deemed necessary to balance the competing interests of protecting a person’s reputation

 while at the same time providing ample breathing space to assure unrestricted debate of

 public issue.” DiLeo v. Koltnow, 613 P.2d 318, 321 (1980).

               a.     Whether the Statements Were Defamatory

        The Court thus turns to the first element. A statement may be defamatory “if it tends

 to so harm the reputation of another as to lower him in the estimation of the community or


        10
         The speech relates to a matter of public concern even though there may be elements of
 commercial speech in the Article. Aurelius, 2016 WL 8925145, at *3.

                                             -21-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 22 of 55




 to deter third persons from associating or dealing with him.” Burns v. McGraw-Hill

 Broadcasting Co., 659 P.2d 1351, 1357 (Colo. 1983). According to the Colorado Supreme

 Court, “[a] finding that the language used was defamatory must be predicated on the

 context of the entire story and the common meaning of the words utilized.” Id.

        FPI’s Response [#110] cites “[a] non-exhaustive list of defamatory facts in Rota’s

 Article and Tweets” that includes:

        •        FPI faced a “significant risk of insolvency” as stated in the title of the Article,
                 ““Farmland Partners: Loans To Related-Party Tenants Introduce Significant
                 Risk Of Insolvency - Shares Uninvestible” (See Compl. [#3], ¶ 21; Tweets 1,
                 9);

        •        FPI was “artificially increasing revenues by making loans to related-party
                 tenants” (Compl. [#3], ¶ 23; Article [#97-1], at 1; Tweet 2);

        •        FPI failed to properly disclose the financial impact of its loan program (Compl.
                 [#3], ¶ 24; Article [#97-1], at 10; Tweets 1, 3, 6);

        •        The departures of FPI’s auditor, directors, and president were related to
                 concerns about the loan program (Compl. [#3], ¶ 25; Article [#97-1], at 32-34;
                 Tweet 8); and

        •        Paul Pittman, the CEO of FPI, pledged his shares (Compl. [#3], ¶ 26; Article
                 [#97-1], at 1, 29-31; Tweets 7-8);

 Id. at 24-25.

        According to FPI, Rota does not deny that all of those assertions were false and

 designed to drive FPI’s stock price down to profit on Defendants’ short positions.

 Response [#110] at 28. FPI further avers that Rota “amplified his defamatory speech

 through his Twitter account,” and his tweets “repeatedly referenced the Posting and

 asserted that the statements therein were factual.” Response [#110], at 25 (citing, e.g.,

 Tweet 18 - “. . . $FPI has had 2.5 days to address the facts. This is all shareholders

 get??”). According to FPI, “because the goal was to induce panic selling, [Rota] made clear

                                                -22-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 23 of 55




 he wanted readers to understand statements in the Posting were facts.” Id. at 28 (citing

 e.g., Tweet 13 - “Tell him to specifically deny the facts in an SEC disclosure where it

 matters.”).

        Rota denies that the statements are defamatory, asserting that the Article relates to

 matters of public concern as to a public company, and is protected opinion under the First

 Amendment. See Motion [#97], at 2, 7, 10-18. Rota also argues that FPI has not pointed

 to any undisclosed or false facts in the Article that could give rise to a defamation claim.

 Id. Thus, the Court turns to those issues.

                       i.      Protected Opinion Versus Statements That Are Not
                               Protected

        The Supreme Court addressed the parameters of statements related to public

 concern and what constitutes protected opinion under the First Amendment in Milkovich

 v. Lorain Journal Co., 497 U.S. 1 (1990). The Court found that “a statement on matters of

 public concern must be provable as false before there can be liability under state

 defamation law.” Id. at 19.11 Thus, “a statement of opinion relating to matters of public

 concern which does not contain a provably false factual connotation will receive full

 constitutional protection.” Id. at 20. “Rhetorical hyperbole” is protected; to be actionable,

 the allegedly defamatory statement must “reasonably be interpreted as stating actual facts.”

 Id.; see also TMJ Implants, Inc., 498 F.3d at 1184.




        11
           While the Supreme Court stated that this finding applies “at least in situations where a
 media defendant is involved[,]” 497 U.S. at 19-20, Colorado courts have not confined it to such
 defendants. See TMJ Implants, Inc. v. Aetna, Inc., 498 F.3d 1175, 1186 (10th Cir. 2007)
 (discussing cases).

                                               -23-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 24 of 55




        Opinions which imply that they are based on undisclosed defamatory facts are

 actionable. Milkovich, 419 U.S. at 20. “The opinion must appear reasonably to the listener

 to be based on defamatory facts which the reporter has not disclosed to the audience but

 which the audience can reasonably expect to exist.” Burns, 659 P.2d at 1358. Moreover,

 “although an opinion based on disclosed defamatory facts is not itself subject to liability, the

 disclosure [or publication] of the defamatory facts . . . is actionable.” TMJ Implants, 498

 F.3d at 1185. As the Milkovich Court stated, “[e]ven if the speaker states the facts upon

 which he bases his opinions, if those facts are either incorrect or incomplete, or if his

 assessment of them is incorrect, the statement may still imply a false assertion of fact.”

 497 U.S. at 18-19; see also Burns, 659 P.2d at 1358 (“opinions may lose their constitutional

 protection when ‘the average reader or listener or viewer perceives the comment as

 essentially an assertion of fact, in light of the relative specificity of the language used and

 the relative insufficiency of the connection of such language to supporting fact’”). There is

 thus not a “wholesale defamation exemption for anything that might be labeled ‘opinion.’”

 Milkovich, 497 U.S. at 19.

        As further explained by the Supreme Court:

        If a speaker says, “In my opinion John Jones is a liar,’ he implies a
        knowledge of facts which lead to the conclusion that Jones told an untruth.”
        Even if the speaker states the facts upon which he bases his opinion, if those
        facts are either inaccurate or incomplete, or if his assessment is erroneous,
        the statement may still imply a false assertion of fact. Simply couching such
        statements in terms of opinion does not dispel these implications; and the
        statement, “In my opinion John Jones is a liar,” can cause as much damage
        to reputation as the statement, “Jones is a liar.” As Judge Friendly aptly
        stated: “[It] would be destructive of the law of libel if a writer could escape
        liability for accusations of [defamatory conduct] simply by using, explicitly or
        implicitly, the words ‘I think.’”



                                              -24-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 25 of 55




 Id. at 18-19 (quoting Cianci v. New Times Publishing Co., 639 F.2d 54, 61 (2d Cir. 1980)).12

 On the other hand, the statement, “‘[i]n my opinion Mayor Jones shows his abysmal

 ignorance by accepting the teachings of Marx and Lenin’ would not be actionable” because

 it is “a statement of opinion related to matters of public concern which does not contain a

 provably false connotation[.]” Id. at 20.

        The Tenth Circuit has stated that “Milkovich distinguishes between what one scholar

 has labeled evaluative and deductive opinions.” Jefferson Cty Sch. Dist. v. Moody’s

 Investor’s Servs., Inc., 175 F.3d 848, 853 (10th Cir. 1999) (citation omitted). “[E]valuative

 opinions are those that are not provably false[,]” and cannot be defamatory. Id.; see also

 Burns, 659 P.2d at 1358 (“‘Once a court needs to speculate concerning the meaning the

 statement purports to convey, as must be done here, we enter the area of opinion as

 opposed to factual assertion.’”) (citation omitted). “In contrast, deductive opinions are those

 that state or imply assertions that may be proven false; the First Amendment does not

 immunize them from defamation claims.” Id.

        In the case at hand, Rota asserts that the statements are protected opinion because

 he (1) “meticulously disclosed all facts upon which he based his analysis and conclusions,

 (2) disclosed his short position on FPI’s (publicly traded) stock, and (3) reiterated that his

 conclusions were “opinions” and that readers should do their own research and draw their

 own conclusions.” Motion [#97], at 1-2. Rota further asserts that FPI only complains about

 conclusions drawn from the disclosed facts and records, not the facts themselves. Id. at


        12
          The Court found that the connotation that one committed perjury is sufficiently factual to
 be susceptible of being proved true or false. Id. at 21. “Unlike a subjective assertion the averred
 defamatory language is an articulation of an objectively verifiable event.” Id.


                                                -25-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 26 of 55




 11. According to Rota, the Article is “the very definition of ‘evaluative opinion[,]’” as it

 reviews and evaluates public records and information and then presents opinions and

 conclusions based on perceptions of that evidence. Id. at 11. “Each reader is left to decide

 for themselves if they agree with those conclusions, which [Rota] explicitly invited the

 readers to do in this case.” Id.

        Rota further points to the express disclaimers that the Article represents opinions,

 and states it “is replete with conditional phrasing and speculative language” that make clear

 that it represents “the author’s ‘intrinsic perceptions’ of the presented information.” Motion

 [#97], at 12-13. According to Rota, he “followed a consistent pattern setting forth items of

 public information or a public record, and then drawing his conclusions based on that

 evidence.” Id. at 11.13 Rota concludes that there is nothing wrong in taking a short position

 on the stock of a publicly traded company and then publishing opinions about that

 company. Reply [#111], at 2.

        The Court finds that to the extent Rota argues that the Court should find that the

 Article as a whole is protected opinion which is not actionable, this argument must be

 rejected. While the Article contains disclaimers that it represents the author’s opinions and

 other consistent language, such as “I think” and “I believe,” such language does not lend

 to automatic protection under the First Amendment, as made clear in Milkovich. 497 U.S.

 at 20 (no “wholesale defamation exemption” for anything labeled as opinion”); see also

 Burns, 659 P.2d at 1358-59 ( not all forms of opinion are immunized; “an opinion may have



        13
            For example, Rota notes that “the Article’s opening bullets express an opinion (“We
 believe” and “could be made up”), and then lists three, true facts that undergird that opinion.” Id.
 Rota avers that he repeats this pattern throughout the Article. Id.

                                                -26-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 27 of 55




 as pernicious and harmful effects as other forms of defamation . . . .’”). Indeed, the

 Colorado Supreme Court in Burns made clear that “[a] speaker is not accorded free speech

 protection for attacks on an individual’s reputation interests by framing the attack as an

 ‘opinion.’” Id. Instead, to determine whether the statements at issue are protected opinion,

 the Court must determine whether the Article contains “a provably false factual

 connotation.” Milkovich, 497 U.S. at 20.

        In determining this issue and deciding whether a statement is defamatory, the Tenth

 Circuit, quoting the Colorado Supreme Court, has found that “Milkovich and Burns . . .

 provide the necessary framework to determine if a statement if protected[,]” stating as

 follows:

        This framework involves two inquiries. The first inquiry is whether the
        statement is “sufficiently factual to be susceptible of being proved true or
        false.” Milkovich, 49 U.S. at 21. The second inquiry is whether reasonable
        people would conclude that the assertion is one of fact. Id. The factors
        relevant to the second inquiry are: (1) how the assertion is phrased; (2) the
        context of the entire statement; and (3) the circumstances surrounding the
        assertion, including the medium through which the information is
        disseminated and the audience to whom the statement is directed. Burns,
        659 P.2d at 1360.

 TMJ Implants, 498 F.3d at 1187 (quoting Keohane v. Stewart, 882 P.2d 1293, 1299 (Colo.

 1994)); see also Jefferson Cty. Sch. Dist., 175 F.3d at 853. The second inquiry is

 necessary only if the first inquiry is answered in the affirmative. Id. Whether allegedly

 defamatory language is constitutionally protected is a question of law for the Court.

 Milkovich, 497 U.S. at 17; Keohane, 882 P.2d at 1299 n. 8. With that framework in mind,

 the Court turns to the contested statements.14


        14
         The Court notes that FPI’s failure to separately address each of the allegedly defamatory
 statements is not only inexplicable, but remarkably unhelpful. “Judges are not like pigs, hunting for

                                                 -27-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 28 of 55




                ii.    Whether the Statements at Issue Are Defamatory

                       A.      FPI Faced a “Significant Risk of Insolvency” and its
                               Shares “Are Uninvestible”

        FPI first asserts that the statements in the headline of the Article that FPI faced a

 “significant risk of insolvency” and that its shares “are uninvestible” are defamatory. The

 full headline reads, “Farmland Partners: Loans to Related-Party Tenants Introduce

 Significant Risk of Insolvency - Shares Uninvestible.” Article [#97-1], at 1; see also Tweets

 1, 9 [#110-2]. FPI asserts that the statement that it faced a “significant risk of insolvency”

 is obviously false as the loan program constituted only 1% of its business and thus could

 not cause a risk of insolvency. Response [#110], at 28. FPI further asserts that it “is still

 solvent fourteen months after the Posting’s publication, demonstrating that [Rota’s]

 statements that FPI faced a ‘Significant Risk Of Insolvency’ and that its shares were

 ‘[u]ninvestible’ were false.” Id.

         The Court agrees with Rota that the statement that FPI faced a significant risk of

 insolvency due to the loan program, or that the loan program “introduced” a significant risk

 of insolvency, is not sufficiently factual to be susceptible of being proved true or false.

 Even if the Court were to find the term “insolvency” itself to be sufficiently clear to a reader,

 which is questionable,15 whether there is a “significant risk” of insolvency is inherently

 subjective. As Rota notes, both words in the “significant risk” term are subject to a myriad


 truffles buried in briefs.” United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991).

        15
            Even the meaning of “insolvent” in a well-accepted dictionary has multiple definitions.
 See https://www.merriam-webster.com/dictionary/insolvent (defining insolvency by reference to the
 term “insolvent”, which means: “1.a: unable to pay debts as they fall due in the usual course of
 business, b: having liabilities in excess of a reasonable market value of assets held; [or] 2:
 insufficient to pay all debts).

                                                -28-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 29 of 55




 of definitions and subjective perceptions. Motion [#97] at 14. The Court agrees with Rota

 that what may be a significant risk to one person based on his subjective assessment of

 certain factors may not be significant, or a risk at all, to another person based on his or her

 subjective assessment of different factors. See id.

        This same rationale applies to the statement that FPI shares are “uninvestible.” The

 shares were not and are not literally uninvestible, as FPI’s shares were and are sold on the

 public market. Given this, the term “uninvestible” as used in the Article then becomes a

 subjective measure; again, what is uninvestible to one person may not be to another.

 There is no objective evidence that could prove this statement is false. See Jefferson Cty.

 School Dist., 175 F.3d at 854 (citing NBC Subsidiary (KCNC-TV) v. Living Will Center, 879

 P.2d 6, 13-14 (Colo. 1994) (concluding that the statement that a product was not worth the

 price was not verifiable because “[t]he worth of a given service or product is an inherently

 subjective measure which turns on myriad considerations and necessarily subjective

 economic, aesthetic, and personal judgments”); James v. San Jose Mercury News, Inc.,

 20 Cal. Rptr. 2d 890, 898 (1993) (concluding that the statement “when the legal community

 turns on kids, it doubles their trauma” was protected under Milkovich because it was not

 verifiable and asking, rhetorically, “When does ‘the legal community ‘turn on’ ‘kids’? What

 is ‘trauma’ in this context, and how can its increments be measured?”)).

        Moreover, taken in the context in which these statements were written and the

 medium used, the Court finds that reasonable people would not conclude that the assertion

 that the loan program introduced a “significant risk of insolvency” or that FPI’s shares are

 “uninvestible” are facts. These statements were part of an attention grabbing headline of

 an Article seeking to cause concern about investments in FPI and the value of its shares.

                                              -29-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 30 of 55




 The statements, which were inherently subjective, were followed by disclaimers in the

 Article stating that the “report represents the opinion of the author” and that “[i]nvestors

 should do their own due diligence and come to their own conclusions.” [#97-1], at 1.

 Moreover, the text of the Article expresses a conditional opinion as to the issue of the

 “significant risk” of insolvency, stating:

        If investors lose faith, FPI may quickly find its endless stream of capital has
        run dry. With only $19 million in cash, we think FPI will not only be forced to
        cut its dividend but also faces a significant risk of insolvency.

 Id. at 4. Finally, the Article itself was posted on an internet media outlet, Seeking Alpha,

 that publishes reports and analyses for investors with a tagline that states “Read, Decide,

 Invest.” Motion [#97], at 13; see Keohane, 882 P.2d at 1302 (noting the context and

 medium were important, and stating “[t]he letter’s placement in the editorial section of the

 paper . . . serves to put readers on notice that the assertions should be carefully scrutinized

 before being accepted as actual facts”).

        Finally, the Court finds that whether the loan program introduced a significant risk

 of insolvency to FPI calls for speculation as to a future event that is not actionable.

 Whether the loan program would actually cause insolvency is merely a prediction. FPI’s

 own reliance on its current solvency to rebut this past prediction only underscores this

 point. “‘A prediction, or statement about the future’ . . . is essentially an expression of

 opinion that is not actionable.’” Design Res., Inc. v. Leather Indus. of Am., 789 F.3d 485,

 505 (4th Cir. 2015) (citing Presidio Enterprises, Inc. v. Warner Bros. Distrib. Corp., 784

 P.2d 674, 680 (5th Cir. 1986)).

        Based on the foregoing, Rota has shown that the statements that FPI faced a

 “significant risk of insolvency” and that its shares “are uninvestible” are protected opinion

                                              -30-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 31 of 55




 and are not actionable as defamatory. Accordingly, the Motion to Dismiss [#97] is granted

 as to these statements.

                      B.      Artificial Increase of Revenues

        FPI next asserts that the statement that it was “artificially increasing revenues by

 making loans to related-party tenants” is defamatory. See Compl. [#3], ¶23; Article [#97-1],

 at 1. The full statement in the Article, which immediately follows the headline/title, is that

 “[w]e believe FPI is artificially increasing revenues by making loans to related-party tenants

 who round-trip the cash back to FPI as rent; 310% of 2017 earnings could be made-up.”

 Article [#97-1], at 1; see also 4 (stating “[o]ur research leads us to believe that FPI is

 using its mortgage-lending program to artificially increase revenues by making loans

 to related-party tenants who round-trip the cash back to FPI as rent and interest

 revenue”) (emphasis in original).

        Rota asserts that it is unclear whether FPI claims the word “artificially” or the phrase

 “related-party” is false. Motion [#97], at 14. In either case, Rota avers that the statement

 is protected opinion, and that FPI takes the statement out of context. According to Rota,

 the statement is accompanied by conditional language and “words replete with opinion and

 speculation”, such as ‘we believe,’ ‘our research has lead us to believe,’ ‘we think,’ and ‘If

 the acquisition paid off the loan, we think that would qualify as a loan that lacks economic

 substance.’” Id. Rota also avers that he fully disclosed the public information on which he

 based his conclusion, and invited the reader to draw independent conclusions based on

 that evidence. Thus, he asserts that no undisclosed, defamatory fact is implied. Id.




                                              -31-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 32 of 55




        The Court finds that the statement at issue is not protected opinion. While Rota

 argues that the word “artificially” is inherently subjective and not capable of being proved

 true or false, the Court disagrees in the context of the Article. Whether FPI was making

 loans to related-party tenants in the manner discussed in the Article is capable of being

 proved as true or false, at least as to the related-party tenants identified in the Article. For

 example, the Article states “[w]hile FPI discloses its loans, it has neglected to disclose that

 over 70% of its loans (in dollars) have been made to Ryan Niebur and Jesse Hough (both

 FPI tenants and members of FPI’s management team).” Article [#97-1], at 5; see also 3.

        Thus, while the term “artificially” and phrase “related-party tenants” may be

 subjective when viewed in isolation, the Article provides the context for the statement such

 that it is objectively verifiable. It states, for example, that “the transactions follow a pattern,

 whereby FPI makes a loan against a property, acquires the property around the time the

 loan matures, enters into a lease with the borrower, and, days later, lends more money to

 the borrower/new tenant.” Article [#97-1], at 5. The Article then provides specific facts as

 to how this loan pattern applied to Ryan Niebur. Id. All of these facts are capable of being

 independently verified. The “factual” nature of these statements is further reinforced by the

 Tweets, which sought to give legitimacy to the Article by referring to it as a “report” with

 “facts.” See, e.g. Tweet 20 [#110-2]; Lawson v. Stow, 327 P.3d 340, 348-49 (Colo. App.

 2014) (although statement was phrased in terms of what the speaker felt, in context, it was

 part of an effort to convince a third party of the underlying fact and could therefore be

 actionable). Accordingly, the Court finds that a reasonable person could find that the

 assertion that FPI artificially increased its revenues by making loans to related-party

 tenants in the Article is a fact.

                                                -32-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 33 of 55




        The verifiable facts as to this statement distinguish it from the statements in the

 headline as to the “significant risk” of insolvency and the shares being uninvestible

 discussed in the previous section. These factual assertions render the statement immune

 from First Amendment protection despite the medium in which the statement is presented

 and the conditional language in the Article. See Quigley v. Rosenthal, 43 F. Supp. 2d

 1163, 1179-80 (D. Colo. 1999) (finding specific statements within a publication that the

 defendants’ claims were opinion were “properly . . . characterized as actionable defamatory

 allegations” when they “could be evaluated in terms of their veracity or falsity” and could

 be considered as an assertion of fact).

        Having found that the statement at issue is not protected opinion, the Court must

 next determine whether the statement could be construed to be defamatory for purposes

 of the first element of a defamation claim. The Court must accept as true at this stage of

 the litigation FPI’s allegation that the statement is false. Compl. [#3], ¶ 23. Moreover, the

 Court finds that this statement could be construed to be defamatory. In fact, while Rota has

 disputed the falsity of statements at issue, he has not disputed that they are “defamatory”

 for purposes of the first element of the defamation claim. A statement suggesting that FPI’s

 revenues were inaccurate, as FPI was artificially inflating them in the manner suggested

 related to loans to related-parties, certainly tends to harm the reputation of FPI, a public

 company, and could “lower [FPI] in the estimation of the community or . . . deter third

 persons from associating or dealing with [it].” Burns, 659 P.2d at 1357. Indeed, FPI

 alleges that the value of its shares went down almost 40% shortly after this Article was

 published, lending support for this finding. Accordingly, the first element that the statement

 is “defamatory” has been established as to this statement for purposes of the Motion [#97].

                                             -33-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 34 of 55




                       C.     Statement that FPI “Failed to Properly Disclose the
                              Financial Impact of its Loan Program”

        FPI next claims the Article falsely asserted that FPI “failed to properly disclose the

 financial impact of its Loan Program.” See Compl. [#3], ¶ 24; Article [#97-1], at 10. Rota

 asserts that it is difficult to respond to this allegation because the Article did not make such

 a statement. Rota acknowledges, however, that the Article did assert that “FPI failed to

 disclose numerous matters that would be of interest to investors, including the names of

 the borrowers, the uses of the loan funds, that 70% of the loan volume went to two related-

 party tenants, that FPI was acquiring properties that secured mortgages it had made to

 tenants, and that Rota believes FPI misstated its financials when it reported certain

 transactions as loans instead of acquisitions.” Motion [#97], at 15. Rota asserts that these

 assertions are well supported by the fact that FPI had to provide “additional information”

 in its public rebuttal to explain why it did so. Id. Also according to Rota, what constitutes

 “proper” disclosure in this circumstance and what constitutes a “financial impact” on the

 loan program are inherently subjective. Id. Given the numerous factors and interpretations

 that underlie these words, Rota argues that they cannot be considered a verifiable

 statement of fact. Id.

        While the Court agrees with Rota that what constitutes “proper” disclosure may be

 a subjective issue that would vary depending on the matter at issue, the Article includes a

 specific factual statement on this issue that provides context for what Rota means by the

 term. The Article states, “[s]o, if the loans are to be settled by property acquisitions, they

 need to be disclosed as such. Furthermore, we think a reasonable investor would want to

 know if FPI was acquiring properties it also lent against, as it may signal an


                                              -34-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 35 of 55




 underperforming property or tenant.” Article [#97-1], at 30. The issue of disclosure as

 stated by Rota is thus whether FPI disclosed that its loans are settled by property

 acquisitions, and whether FPI was acquiring properties it lent against. Moreover, Tweet

 3 states, with no conditional language, that “$FPI has neglected to disclose that over 70%

 of its mortgages have been made to members of the management team, including Jesse

 Hough, the CEO’s long time business partner.” [#110-2]. The foregoing reflect objective

 facts that can be verified as true or false. Further, the Court finds that a reasonable person

 would view these as facts given the details provided. Accordingly, the Court finds that the

 statement and related Tweet are not protected opinion.

        As to whether the statement and related Tweet could be construed to be

 defamatory, again the Court must accept as true at this stage of the litigation FPI’s

 allegation that the statement is false. Compl. [#3], ¶ 24. Moreover, the Court finds that the

 statement at issue could be construed to be defamatory. As with the statement that FPI

 was artificially increasing its revenue, a statement suggesting that FPI failed to properly

 disclose the financial impact of its loan program in the manner discussed in the Article and

 Tweet could certainly tend to harm or lower the reputation of FPI. Accordingly, this

 statement is also deemed to be defamatory for purposes of the Motion [#97].

                      D.     The Departures of FPI’s Auditor, Directors, and President
                             Were Related to Concerns about the Loan Program

        Next, FPI alleges that the Article falsely claimed that four directors had left the

 company, and the auditor had been dismissed “due to disputes with the company, based

 on issues raised in the posting.” Compl. [#3], ¶ 25. The Complaint [#3] refers to the

 statement in the Article that ““it appears that we are not the only concerned party. Since


                                             -35-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 36 of 55




 making its first loan to [a non-party] . . . four board members and FPI’s president have

 resigned. And in March, FPI dismissed PWC [its auditor]. . . .” Id.; Article [#97-1], at 6.

 This statement immediately follows the assertion that “we think FPI . . . faces a significant

 risk of insolvency” from the loan program. Id.

        Rota is correct that the Article never expressly says that the departures of FPI’s

 auditor, directors, and president were related to disputes with FPI about its loan program

 or other issues raised in the Article, but Rota acknowledges that this is the implication from

 the Article. See Motion [#97], at 16. The departures are further discussed at a later point

 in the Article, which details the dates of and stated reasons for the departures of the

 auditor, directors, and president (which reasons are unrelated to FPI or its loan program).

 Article [#97-1], at 34. It then states, “[t]aken together, we think the resignations overlaid

 with the facts detailed in this report paint an ominous timeline.” Id. A timeline then

 immediately follows that is tied to the loan program and the loans to CEO Paul Pittman and

 his business partner Jesse Hough. Id. at 37.

        Rota asserts that all of the facts underlying the implication that the auditor, directors,

 and president of FPI left due to concerns about the loan program are fully disclosed.

 Motion [#97], at 16. The Court agrees. FPI has not alleged an undisclosed defamatory fact

 that is implied in reference to this alleged statement. Moreover, the Court agrees with Rota

 that while FPI may complain about the conclusions and implications drawn by Rota from

 the disclosed facts, the facts that support the opinion and “concern” noted by Rota related

 to the departures based on the timing of events are not alleged to be false. See id. The

 Court finds that this statement could be construed as an evaluative opinion, whereby Rota

 discussed the facts and timing of the departures of the directors and other members of the

                                               -36-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 37 of 55




 management team and reached a conclusion that is not provably false. See Jefferson Cty.

 Sch. Dist., 175 F.3d at 853. It would be difficult, if not impossible, to objectively verify what

 the “real” reasons were for the departure of the executives, as this is a subjective issue.

 Moreover, a person may have multiple reasons or motivation for leaving a position with a

 company, and the person may choose not to reveal what those motivations are or to select

 a particular reason. Unless the executives actually admitted they were lying about the

 reasons they gave publicly for leaving, the statements at issue do not contain “a provably

 false factual connotation.” Milkovich, 497 U.S. at 20.

        Based on the foregoing, Rota has shown that the statements in the Article inferring

 that the departures of FPI’s auditor, directors, and president were related to the loan

 program are protected opinion and are not actionable as defamatory. Accordingly, the

 Motion to Dismiss [#97] is granted as to these statements.

                       E.     Statement that CEO Pittman Pledged Some Shares

        The next statement that FPI asserts is defamatory is the statement that Paul Pittman

 “pledged some of his shares.” See Compl. [#3], ¶ 26. Rota avers that the Article does not

 make that statement, but rather provides Rota’s opinion that he thinks Pittman pledged

 shares. Motion [#97], at 16. Rota states that this section of the Article is titled “‘Pittman

 Hough’ Get A Loan Against FPI Shares.” Id.; Article [#97-1], at 31. This statement is

 based on a 2017 Colorado UCC filing pledging FPI shares as collateral which lists “Pittman

 Hough” as an “Optional Filer Reference.” Id. The UCC filing itself is included in the Article.

 Article [#97-1], at 30. Rota then avers that he stated his opinion: “Being that Pittman-

 Hough Farms disclosed in a 2016 Form 4 that it distributed its shares to its members, we



                                               -37-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 38 of 55




 think the UCC filing[ ] is referring to Pittman and Hough personally. . . . Our opinion that

 Pittman pledged his shares is further bolstered by the fact that on July 19th, 2017 he

 converted 531,827 operating partnership shares (OP units) to common shares.” Motion

 [#97], at 16-17; Article [#97-1], at 31, 33.

        According to Rota, the facts relevant to these statement are disclosed and no

 undisclosed defamatory fact is implied. Motion [#97], at 17. The Court finds that it is

 questionable whether undisclosed defamatory facts are implied in relation to these

 statements given the subsequent Tweets that “lots more on the loan program and Pittman

 to come. Stay tuned ...” and “We haven’t even touched on Pittman.” See Tweets 17, 19

 [#110-2]. In any event, Rota does not address the statement made on the very first page

 of the Article stating, “a UCC shows ‘Pittman Hough’ pledged shares of FPI for a loan then

 FPI’s stock fell 30% . . . .” [#97-1], at 1. This statement is distinct from and separated by

 over 30 pages from the more conditional statements Rota refers to. It is a definitive

 statement that is not prefaced as an opinion but as a fact, and can be objectively verified

 as true or false. Moreover, this statement was then verified by more facts in Tweet 7

 stating, “[a] UCC filing shows ‘Pittman Hough’ pledged shares of FPI for a bank loan days

 before $FPI signed an agreement Pittman later said he thought would drive the stock up.

 He was wrong. . . .” [#110-2]. Given the definitive way these statements are phrased and

 the fact they are not tied to other core conditional statements, the Court finds that a

 reasonable person would believe Rota was stating facts, despite the disclaimers and

 conditional language in the Article as a whole. Accordingly, the Court finds that the above

 statements relating to CEO Pittman pledging shares are not protected opinion.



                                                -38-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 39 of 55




        FPI alleges that Rota’s assertion that Pittman was pledging shares is false (Compl.

 ¶ 26), which is accepted as true at this stage of the litigation. Moreover, statements that

 FPI’s CEO pledged his shares as collateral for a loan could certainly harm the reputation

 of FPI, a public company, and could “lower [FPI] in the estimation of the community or . .

 . deter third persons from associating or dealing with [it].” Burns, 659 P.2d at 1357.

 Accordingly, the Court finds for purposes of the Motion [#97] that the first element that the

 statement is “defamatory” has been established as to the statements regarding Pittman

 pledging his shares.

                        E.    Statement Regarding Adjusted Funds from Operations
                              (“AFFO”)

        The Complaint [#3] further alleges that Rota falsely and misleadingly stated that FPI

 “ignores very real expenses when it promotes adjusted funds from operations (AFFO).

 Excluded expenses include the dividend on FPI’s preferred ‘B’ shares.” Id. ¶ 22; see also

 ¶ 43. In fact, FPI asserts that Rota “expressly concedes” that this statement concerning

 AFFO on page five of the Article was false. Response [#110], at 28 (citing Motion [#97],

 at 17-18). Rota acknowledges that to be technically accurate, the Article should have

 referenced “funds from operations” (FFO) rather than “adjusted” funds from operations

 (AFFO). Motion [#97], at 17. While Rota refers to this as a “minor mistake,” id., he does

 not deny the statement is false as written. Whether this is a “minor mistake” goes to

 material falsity, not the first element requiring that the statement be defamatory. Moreover,

 the statement is of a definitive fact that can be objectively verified, and a reasonable person

 would view it as stating a fact for the same reasons discussed as to the other statements

 that have been found not to be entitled to protection.


                                              -39-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 40 of 55




        The Court further finds that this statement, even if a “minor mistake,” could harm the

 reputation of FPI, a public company. Accordingly, the Court finds for purposes of the

 Motion [#97[ that the first element of “defamatory” has been established as to this

 statement [#97].

                      F.     Alleged Deception Regarding Who Was Expressing the
                             Opinions in the Article

        Lastly, FPI avers that Rota “stipulates to intentional deception.” Response [#110],

 at 29. FPI states on that issue that “[t]o cause investors to dump FPI’s stock, [Rota]

 represented that the [Article] was a credible source of facts written by a group of people

 who all reached the same ‘conclusion.’” Id. at 29-30 (citing Article [#97-1], at 34). FPI

 avers that “[n]ow that the goal is to hold onto his ill-gotten gains, [Rota] argues that the

 representation was false,” claiming that the Article just represents his opinions. Id. at 30;

 Motion [#97], at 1. While FPI has shown that there may be deception as to whose opinions

 are being expressed in the Article, i.e., Rota or multiple people representing the collective

 “we” referred to in the Article, FPI has not shown how such deceptiveness is actually

 defamatory. In fact, neither party addressed that issue in the briefing on the Motion [#97].

 As the issue was not adequately briefed, the Court does not decide at this time whether this

 alleged deception is “defamatory” within the meaning of the law. This alleged deception

 is, however, discussed further in Section III.B.1.c, infra, in reference to actual malice.

        b.     Material Falsity

        As the Court found in the previous section that FPI has alleged defamatory

 statements for purposes of the Motion [#97], the Court thus turns to material falsity, the

 second element in dispute regarding the defamation claim. As noted previously, in a


                                             -40-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 41 of 55




 defamation action relating to matters of public concern, the plaintiff must show the

 statement is not only false, but “materially false.” Broker’s Choice, 861 F.3d at 1107, 1109.

 While this must be proven under Colorado law by clear and convincing evidence in FPI’s

 case-in-chief, id. at 1109-10, the issue at this procedural posture is simply whether FPI has

 adequately alleged that the Article [#97-1] was materially false. See id. at 1110-11.

        “[D]etermining whether a publication is materially false requires examination of the

 published statements in context, not in isolation.” Broker’s Choice, 861 F.3d at 1108. The

 Court must overlook inaccuracies and “focus[] on substantial truth.’” Id. at 1107 (citation

 omitted). “‘A statement is not considered false unless it would have produced a different

 effect on the mind of the reader from that which the pleaded truth would have produced.’”

 Id. (quoting Masson, 501 U.S. at 517). Thus, in determining material falsity, “(1) ‘’minor

 inaccuracies’ do not count . . .; (2) the [article] must be ‘likely to cause reasonable [readers]

 to think significantly less favorably about the plaintiff[s] than they would if they knew [the

 truth]; and (3) if a ‘misstatement’ from the [article] caused only ‘modest [reputational harm,’

 it is not actionable.” Id. at 1111.

        Here, while Rota disputes that the statements at issue in the Article [#97] are false,

 he does not, with one exception addressed below, contest that if they are false, their falsity

 is material. See Motion [#97], at 19. Thus, it is undisputed for purposes of the Motion [#97]

 that soon after the Article was published, FPI’s shares dropped approximately 39%.

 Compl. [#3], ¶ 34.    Moreover, a class action was initiated against FPI that “essentially

 regurgitates” the Article and alleges a violation of federal securities laws. Id. at ¶ 37. It can

 plausibly be inferred from the foregoing that the harm to FPI’s reputation from the alleged

 false statements was significant. It is further reasonable to infer that the harm to FPI can

                                               -41-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 42 of 55




 be attributed to the alleged defamatory statements, i.e., that FPI was “artificially increasing

 revenues by making loans to related-party tenants,” had not properly reported the financial

 impact of its Loan Program, was ignoring expenses, and that FPI’s CEO had pledged his

 stock as collateral for a loan. The Court finds that these statements, in the context of the

 Article as a whole asserting that FPI was facing a substantial risk of insolvency and that its

 shares were “uninvestible,” Article [#97], at 1, “would have produced a different effect on

 the mind of the reader from that which the pleaded truth would have produced.” Broker’s

 Choice, 861 F.3d at 1107.

        The only statement that Rota specifically asserts does not rise to the level of

 material falsity is the statement that FPI “ignores very real expenses when it promotes

 adjusted funds from operations (AFFO). Excluded expenses include the dividend on FPI’s

 preferred ‘B’ shares.” Motion [#97], at 17-18 (citing Article [#97], at 5). Rota acknowledges

 that this is a mistake, and that the statement should have referenced “funds from

 operations” (FFO) rather than “adjusted” funds from operations (AFFO). See id. at 17.

 Rota states that the chart immediately below the disputed statement correctly represents

 AFFO and therefore proves that the reference does not indicate a reckless disregard for

 the truth. Id. Furthermore, Rota argues that this “minor mistake in no way affected the

 substance of the opinion being expressed - that FPI is overly-reliant on raising additional

 capital and that ‘AFFO has drifted miles away from free cash flow[.]” Id. (citing Article [#97-

 1], at 5). Finally, Rota states that it addressed the error in the comment section on July 14,

 2018, well before FPI pointed it out in its public rebuttal and Complaint. See [#97-1], at 48.

        While the statement regarding ignoring expenses when FPI promotes adjusted funds

 from operations (AFFO), rather than FFO, may not have been materially false in and of

                                              -42-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 43 of 55




 itself, the Court finds that the statement is materially false when viewed in context with the

 entirety of the Article. Thus, the Tenth Circuit has held that “‘minor inaccuracies do not

 amount to falsity so long as the substance, the gist, the sting, of the libelous charge [is]

 justified.’” Broker’s Choice, 861 F.3d at 1107 (citation omitted). Here, the “gist” or the

 “sting” of the Article has been called into question by FPI. This statement, when read in the

 context of the other alleged false statements and the Article as a whole, would “‘likely

 cause reasonable people to think significantly less favorably about [FPI] than they would

 if they knew [the truth]. . . .’” Id. at 1110 (citation omitted). This is particularly true as the

 statement is in the very introduction to the Article, as Rota acknowledges. See Motion

 [#97], at 18. Finally, while Rota asserts that he corrected the information in the comments

 to the Article, he did so only after a reader of the Article pointed out the error. [#97-1], at

 48. Moreover, at that point, the damage from the Article to FPI’s reputation had already

 been done, and the Article was not withdrawn.

        Based on the foregoing, the Court finds that FPI has established material falsity for

 purposes of the Motion [#97].

        c.      Actual Malice

        The Court now turns to actual malice, the final element in dispute as to the

 defamation claim. Actual malice requires proof that the statement by the defendant was

 made “with knowledge that it was false or with reckless disregard of whether it was false.”

 New York Times Co. v. Sullivan, 376 U.S. 254, 279-80 (1964). “A showing of reckless

 disregard requires sufficient evidence to demonstrate that the defendant in fact entertained

 serious doubts as to the truth of the published statement.” Lockett v. Garrett, 1 P.3d 206,

 210 (Coo. App. 1999). “Mere negligence is not enough.” Masson, 501 U.S. at 510. This

                                               -43-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 44 of 55




 culpability requirements “ensure[s] that debate on public issues remains ‘uninhibited,

 robust, and wide-open.’” Milkovich, 497 U.S. at 20 (citation omitted).

        “‘The question whether the evidence in the record in a defamation case is sufficient

 to support a finding of actual malice is a question of law.’” Milkovich, 497 U.S. at 17

 (citation omitted). At the motion to dismiss stage, “‘a public-figure plaintiff must plead

 plausible grounds to infer actual malice by alleging enough fact[s] to raise a reasonable

 expectation that discovery will reveal evidence of actual malice.’” MiMedx Grp. v. Sparrow

 Fund Mgmt. LP, No. 17CV07568, 2018 WL 847014, at *8 (S.D.N.Y. Jan. 12, 2018) (quoting

 Biro v. Conde Nast, 807 F.3d 541, 546 (2d Cir. 2015) (further quotations and internal

 quotations omitted)); see also Schatz v. Republican State Leadership Comm., 669 F.3d 50,

 58 (1st Cir. 2012) (a complaint must “lay out enough facts from which malice might

 reasonably be inferred”); Adelson v. Harris, 973 F. Supp. 2d 467, 503 (S.D.N.Y. 2013)

 (“[T]he pleading standards . . . require courts to dismiss defamation actions where the

 allegations in the complaint do not plausibly suggest actual malice.”).

        The Court finds that FPI has plausibly pled the actual malice element for purposes

 of the Motion [#97].     Thus, the Complaint [#3] alleges that Defendants “maliciously

 published false and defamatory written statements about [FPI] that held [FPI] up to

 contempt or ridicule. . . . On information and belief, [Defendants] knew that [the] written

 statements about [FPI] were false, or made those statements with reckless disregard as

 to their veracity, by, for example, personal attacks on Paul Pittman, . . . among other

 things.” Id. ¶¶ 50-51. The Complaint [#3] then explained these alleged personal attacks

 by stating that the Article:



                                            -44-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 45 of 55




        took aim at Paul Pittman, Farmland Partners’ Chairman and CEO,
        personally, by repeatedly attacking his public statements regarding Farmland
        Partners’ valuations and financial health and his business dealings with
        Farmland Partners. Among other things, in the context of the posting’s false
        and misleading assertions, [Defendants] displayed malice by attacking
        Mr. Pittman’s defense of Farmland Partners with respect to short sellers,
        evincing an intent to punish Mr. Pittman for stating that “the roughly 10%
        short in our stock are going to get killed, and I’ll be cheering the day it
        happens.”

 Id. ¶ 27. The Complaint further avers that the Article “displayed further malice by stating

 that Rota . . . ‘think[s] the shares [of Farmland Partners’ stock] are uninvestible.’” Id. ¶ 28.

 Finally, it is alleged “[o]n information and belief” that the “statement that the company’s

 stock is ‘uninvestible,’ like the posting’s unsupportable statement that Farmland Partners

 ‘faces a significant risk of insolvency” (and many other statements described herein), was

 included in the posting specifically to drive the price of Farmland Partners’ stock down so

 that [Defendants] could profit quickly before the falsity of its statements could be revealed.”

 Id. ¶ 29.

        From the foregoing, FPI alleged the standard for actual malice, i.e., that Defendants

 knew that the statements about FPI were false, or made those statements with reckless

 disregard as to their falsity, and supported that allegation with explanations as to what the

 actual malice was. At this juncture of the case, before discovery, FPI’s assertions made

 “on information and belief” must be accepted as true.

        FPI’s allegations further show the strong motive that Rota had to publish defamatory

 statements, as Rota stood to profit from a public sell-off of FPI’s stock due to his short

 position. Compl. [#3], ¶¶ 29, 31. This is supported by the extreme statements in the Article

 [#3] that FPI maintains are false, including, for example, the headline that FPI faces a

 “Significant Risk Of Insolvency - Shares Uninvestible.” Article [#97-1], at 1 (emphasis

                                              -45-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 46 of 55




 added). This unequivocal language likely caused or contributed to the mass selling of FPI’s

 stock - the alleged goal of the short-and-distort attack. See Compl. [#3], ¶ 29. Rota’s

 motives, while not conclusive on the issue of actual malice, provide some support for a

 finding that he may not have acted in good faith and acted in reckless disregard for the

 truth or falsity of the statements. See Spacecon Specialty Contractors, LLC v. Bensinger,

 713 F.3d 1028, 1042-43 (10th Cir. 2013) (“The motivation behind a publication is a factor

 to consider in determining whether the evidence shows a publisher acted with actual

 malice. . . . A publisher’s motive in publishing a story cannot by itself, however, provide a

 sufficient basis for finding actual malice.”); see also Keohane, 882 P.2d at 1300 n. 11 (the

 fact that an alleged defamer did not use her real name “may be some evidence that she

 wished to damage [the plaintiff] while attempting to avoid culpability”).

        A reasonable jury could also find actual malice in the way Rota handled verification

 of the facts in the Article. See Compl. ¶¶ 8-18. Specifically, the July 9, 2018 letter from

 Rota’s counsel [#3-1], asked FPI to respond in writing to more than thirty inquiries relevant

 to the Article within 24 hours (Complaint ¶ 13), a completely unrealistic time frame given

 the depth of information requested in the inquiries. Moreover, the letter did not provide a

 copy of the Article, even though the letter claimed it was already drafted, giving FPI even

 less of an opportunity to provide information relevant to the issues raised in the Article.

 See Compl. [#3], ¶ 15 and Ex. A. Rota then used FPI’s lack of a response within the 24

 hour time frame to justify the content and veracity of the Article by implying that FPI had no

 comment. Thus, Rota stated, “[w]e reached out to FPI’s management with a list of

 questions (located at the end of this report). The company did not respond.” Article [#97-1],

 at 4; see also Tweet 18 (“Starting from when we sent management our detailed questions

                                             -46-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 47 of 55




 asking for response, $FPI has had 2.5 days to address the facts.”); Tweet 20 (“$FPI, you

 can bet we will look into these transactions but for now how about addressing the facts

 detailed in our report”); Tweet 14 (“We also note that $FPI neglected to respond to our list

 of questions, but gives major news agency a generic response”). If Rota had actually

 talked to or received a response from FPI before making his comments, this would in fact

 “show[] precisely the opposite of malice—that he considered its position before stating his

 views. . . .” MiMedx Grp., Inc., 2018 WL 847014, at *8

        While Rota asserts that there was no duty on his part to notify FPI or verify the facts

 with FPI before publishing the Article, Rota chose to do so and his actions indicate a lack

 of good faith and “a high disregard of awareness of its probable falsity.” Quigley, 43

 F. Supp. 2d at 1182. As the Quigley Court stated, “[f]ailure to investigate obvious sources

 of refutation or corroboration of statements, especially when there is no time-pressure on

 their publication, may indicate not only negligence, but the higher standard of actual

 malice.” Id. at 1180 (citing Burns, 659 P.2d at 1362). While FPI did respond and refute

 those allegations shortly after publication of the Article, the damage had already been done

 to FPI’s reputation.

        FPI further asserts that the actual malice element is satisfied because there are

 obvious reasons to doubt Rota’s veracity. Response [#110], at 30 (citing St. Amant v.

 Thompson, 390 U.S. 727, 732 (1968)). The Supreme Court held in St. Amant that

 recklessness for purposes of malice may be found “where there are obvious reasons to

 doubt the veracity of the [defendant] or the accuracy of his reports.” Id.; see also Burns,

 659 P.2d at 1361 (“A key issue to be resolved in determining reckless disregard is the

 credibility of the reporter or publisher in the context of the surrounding facts and

                                             -47-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 48 of 55




 circumstances.”).16 Here, FPI has put the veracity of Rota at issue as to who was involved

 in authoring or providing the opinions and facts. The Article is written as representing the

 viewpoint of multiple people, i.e., “we believe,” “[w]e found evidence,” “we think the shares

 are uninvestible.” See, e.g., Article [#97-1], at 1.        As FPI asserts, the Article could be

 construed to be “a set of facts written by a group of people who all reached the same

 ‘conclusion.’” Response [#110] at 28-29.17 Rota has claimed in this case, however, that

 he wrote the Article [#97-1], Motion [#97] at 1, and stated in a prior filing that he “kept its

 singular nature ambiguous.” Rota’s Response in Opp’n to Motion to Remand [#29], at 3.18

 Frankly, the Court fails to perceive the “ambiguity,” as the use of a single anonymous name

 for the purported author/s and multiple plural references to those whose conclusions were

 expressed logically implies that a group of persons was purporting to be “Rota Fortunae.”

 This also lends support to a finding that Rota’s conduct was at least reckless.




        16
            Rota argues that the Supreme Court’s decision in St. Amant actually “demonstrates the
 insufficiency of Plaintiff’s actual-malice allegations.” Reply [#111], at 5. Rota notes that the Court
 found no actual malice even though the defendant (1) failed to verify the allegedly defamatory
 information in any way; (2) did not consider whether the statements were defamatory and went
 ahead heedless of the consequences, and (3) relied on another’s affidavit without any indication
 of that person’s veracity. Id. at 5-6 (citing St. Amant, 390 U.S. 730). That finding is not dispositive
 here, on a motion to dismiss, because the St. Amant case was decided after a trial. The Court
 based its holding on the fact that “there was no evidence in the record” of the speaker’s reputation
 for veracity[,]” and the record lacked evidence that the defendant had “an awareness . . .of the
 probable falsity of the defamatory statement.” Id. at 732-33.
        17
            This is substantiated by the July 9, 2018 letter to FPI from Mr. Mitzner stating that he
 “represent[s] a group of investors who have been analyzing publicly available information about
 your company and, noting a series of concerns, they have prepared and anticipate publishing an
 article about the Farmland Partners Inc. (“FPI”) Loan Program.” Compl. [#3], Ex. A.
        18
           A court may take judicial notice of its own files and records. Tal v. Hogan, 453 F.3d
 1244, 1265 n. 24 (10th Cir. 2006). Documents subject to judicial notice may be considered in a
 Rule 12(b)(6) motion without converting the motion to dismiss into a motion for summary judgment.
 Id.

                                                  -48-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 49 of 55




        Ultimately, as the Supreme Court has noted, a defendant in a defamation action

 brought under the actual malice standard cannot “automatically insure a favorable verdict

 by testifying that he published with a belief that the statements were true. The finder of fact

 must determine whether the publication was indeed made in good faith.” St. Amant, 390

 U.S. at 732. Thus, “[p]rofessions of good faith will be unlikely to prove persuasive, for

 example, where a story is fabricated by the defendant[,]” or “when the publisher’s

 allegations are so inherently improbable that only a reckless man would have put them in

 circulation.” Id. These are issues that must be determined at a later stage. At this stage

 of the litigation, however, the Court finds that FPI has adequately alleged actual malice.

               d.     Conclusion as to the Defamation Claim

        The Court finds from the foregoing that FPI has plausibly plead a defamation claim

 as to some statements at issue, but not as to others. Accordingly, the Motion [#97] is

 granted in part and denied in part as to the defamation claim.

        2.     Remaining Claims

               a.     Derivative Nature of the Claims

        Rota argues that dismissal is appropriate as to FPI’s remaining claims because they

 are based on Rota’s protected speech and are derivative of the defamation claim. See

 Motion [#97], at 201. The Motion [#97] is denied as to this argument. The Court found in

 Section III.B.1, supra, that FPI adequately plead its defamation claim as to some of the

 statements in the Article. As the Motion [#97] was denied in part as to the defamation

 claims, the remaining claims are not subject to dismissal as derivative of that claim.




                                              -49-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 50 of 55




                b.     Disparagement Claim

        Rota next argues that the disparagement claim must be dismissed because, like the

 defamation claim, FPI has not shown that there is a defamatory or derogatory false

 statement of fact. Motion [#97], at 21. The Court rejects this argument.

        A claim for disparagement requires demonstration of 1) a false statement; 2)

 published to a third party; 3) derogatory to the plaintiff’s title to his property or its quality,

 to his business in general or to some element of his personal affairs; 4) through which

 defendant intended to cause harm to the plaintiff’s pecuniary interest or either recognized

 or should have recognized that it was likely to do so; 5) malice; and 6) special damages.”

 TMJ Implants, Inc. v. Aetna, Inc., 405 F. Supp. 2d 1242, 1249 (D. Colo. 2005). Here, FPI

 has pled that statements in the Article were derogatory to the company and to Mr. Pittman’s

 business and personal reputations respectively. Further, FPI has pled that Rota intended

 to cause harm to the company, acted with malice, and that the disparagement caused FPI

 damages. See Compl. [#3], ¶¶ 8-18, 25, 31, 34, 63-67. Accordingly, as FPI has pled a

 plausible disparagement claim, the Motion [#97] is denied as to this claim.

                c.     Colorado Consumer Protection Act Claim

        Rota’s only argument in its Motion [#97] for dismissal of the Colorado Consumer

 Protection Act (“CCPA”) claim is that FPI has not shown that Rota made a “false or

 misleading statement of fact”as required by Colo. Rev. Stat. § 6-1-105(h). See id. at 22.

  A “false or misleading statement that induces the recipient to act or refrain from acting” is

 actionable when it is made “either with knowledge of its untruth, or recklessly and willfully

 made without regard to its consequences, and with an intent to mislead and deceive the



                                               -50-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 51 of 55




 plaintiff.” Rhino Linings USA, Inc. v. Rocky Mountain Rhino Lining, Inc., 62 P.3d 142, 147

 (Colo. 2003).

        Rota’s argument is rejected. The Court previously found in connection with the

 defamation claim that FPI plausibly alleged false statements, and it is undisputed that those

 statements disparaged FPI’s business. See Colo. Rev. Stat. § 6-1-105(h). Accordingly, the

 Motion [#97] is denied as to the CCPA claim.19

                 d.    Intentional Interference with Prospective Business Advantage

        Rota next asserts that the intentional interference with prospective business

 advantage claim must be dismissed because Rota’s alleged “‘false, misleading, defamatory

 and/or disparaging statements about Farmland Partners”—cannot sustain” the claim

 because it is protected opinion speech. Motion [#97], at 21. This argument is rejected

 based on the Court’s findings as to the defamation claim.

        Rota also argues that the claim should be dismissed because FPI did not allege “a

 reasonable likelihood or probability that a contract would have resulted” but for Defendants’

 interference. Motion [#97], at 21. The Colorado Court of Appeals has held that “[a] claim

 for intentional interference with prospective business relations requires a showing of

 improper and intentional interference by the defendant that prevents the formation of a

 contract between the plaintiff and a third party” where there is a “reasonable likelihood or


        19
            Rota also argued that dismissal is warranted based on a statement FPI made in its
 Response [#110] that Rota’s actions “significantly impact[ed] the public as actual or potential
 consumers” of FPI’s stock. See id. at 33; Reply [#111], at 11. Rota asserts that a CCPA claim
 requires that the alleged deceptive trade practice “significantly impacts the public as actual or
 potential consumers of the defendant’s goods, services or property,” not the plaintiff’s. Reply
 [#111], at 11 (emphasis added); see Rhino Linings USA, Inc., 62 P.3d at 147. This is a new
 argument that the Court will not consider as FPI did not have the opportunity to respond. See
 Beaird v. Seagate Tech., Inc., 145 F.3d 1159, 1164-65 (10th Cir. 1998).

                                               -51-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 52 of 55




 reasonable probability that a contract would have resulted.” MDM Grp. Assocs., Inc. v. CX

 Reinsurance Co. Ltd., 165 P.3d 882, 886 (Colo. App. 2007). “[T]here must be something

 beyond a mere hope” as to a contract. Crocs, Inc. v. Effervescent, Inc., 248 F. Supp. 3d

 1040, 1059 (D. Colo. 2017).

        Here, FPI alleged that “on information and belief,” Rota “prevented the formation of

 contracts” between FPI and others. Compl. [#3], ¶ 75. The Complaint [#3] does not allege,

 however, what prospective contracts were interfered with or shown that there was a

 likelihood or reasonable probability that a contract or contracts with third parties would have

 resulted. The Court agrees with Rota that the allegations are conclusory on this issue.

        However, FPI asserts in this claim that Rota intentionally induced FPI shareholders

 and other potential business partners to decide not to purchase its shares and FPI

 shareholders to sell their shares “through its “false, misleading, defamatory, and/or

 disparaging statements about” FPI. Compl. [#3], ¶¶ 73, 74. While the parties did not brief

 this issue, the Colorado courts have also “recognized that the tort of interference with a

 prospective economic or business advantage may be established by a showing of

 intentional and improper interference which induces or otherwise causes a third person not

 to continue the prospective relationship, or of preventing the other from continuing the

 relation.” Cronk v. Intermountain Rural Elec. Ass’n, No. 90CA0666, 1992 WL 161811, at

 *7 (Colo. App. April 2, 1992). This makes sense as Colorado recognizes both the torts of

 intentional interference with a contractual relationship and intentional interference with a

 prospective business advantage. Ervin v. Amoco Oil Co., 885 P.2d 246, 253 (Colo. App.

 1994), aff’d in part, rev’d on other grounds, 908 P.2d 493 (1995). In Zueger v. Goss, 343

 P.2d 1028, 1036 (Colo. App. 2014), the court found that there was sufficient evidence to

                                              -52-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 53 of 55




 support damages on an intentional interference with prospective business advantage claim

 when there was evidence that sales declined as a result of disparaging statements online.

 This lends support to FPI’s claim. Accordingly, at this stage of the case, the Court will deny

 the Motion [#97] as to the claim of intentional inference with prospective business

 advantage.

               e.     Unjust Enrichment Claim

        Rota asserts that this claim must be dismissed because FPI made no factual

 assertion that it conferred any benefit on Rota. Motion [#97], at 22. To state a claim for

 unjust enrichment, the plaintiff must allege that the defendant received a benefit at the

 plaintiff’s expense, under circumstances that would make it unjust for the defendant to

 retain the benefit. Scott v. Scott, 428 P.3d 626, 636 (Colo. App. 2018). From the

 foregoing, FPI does not have to show that it conferred a benefit on Rota, only that Rota

 received a benefit at FPI’s expense. Id. Here, FPI has made such an allegation through

 pleading facts showing that Rota’s short-and-distort scheme conferred a monetary benefit

 on Rota (and other Defendants) at FPI’s expense. See Compl. ¶ 80 (Rota “had a short

 position in Farmland Partners, and thus realized gains when the price of Farmland

 Partners’ stock declined following [Rota’s] publication of [his] false, misleading, defamatory,

 and/or disparaging information about Farmland Partners.”). Accordingly, the Motion is

 denied as to this claim.

               f.     Civil Conspiracy Claim

        Finally, Rota argues that the civil conspiracy claim must be dismissed because Rota

 is an individual and no other person or entity aided him in drafting the Article. Motion [#97],



                                              -53-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 54 of 55




 at 22.20 This argument must be rejected. It is true that the elements of a conspiracy

 require, among other things, “an object to be accomplished” and “an agreement by two or

 more persons on a course of action to accomplish that object[.]” Double Oak Const., L.L.C.

 v. Cornerstone Dev. Int’l, L.L.C., 97 P.3d 140, 146 (Colo. App. 2003). FPI has, however,

 made allegations that support this requirement.

        Thus, FPI alleges, for example, that John/Jane Does 2-10 “worked with or for Rota

 Fortunae in connection with the false and misleading statements” about FPI that Rota

 “made publicly in an internet posting and on Twitter.” Compl. [#3], ¶ 94. FPI further asserts

 that the Does “shared” and had a “meeting of the minds on the object to be accomplished”

 of improperly profiting from short positions by causing FPI’s stock price to decline through

 the publication of the Article and related Twitter comments. Id. at ¶¶ 97-98. Moreover, as

 discussed previously, the Article is written in a way that suggests to the reader that it

 represents the opinions and work of more than one person. Further, the July 9, 2018 [#3-1]

 letter from Mr. Mitzner wrote on behalf of “a group of investors” who “have prepared and

 anticipate publishing an article”. See also Compl. ¶¶ 9, 30; Tweets 2, 9, 14, 16, 18, 19, 20

 [#110-2] (using the term “we”). FPI asserts in the Response that the civil conspiracy claim

 extends to anyone who worked with Rota in researching, drafting, publishing, and Tweeting

 about the Posting, as well as anyone who worked with Rota amassing and selling short

 positions in FPI’s stock and profiting unjustly. [#110], at 42. Based on the foregoing, the



        20
            Rota cites his Declaration in support of this. The Court previously stated in Section II.B.,
 supra, that it will not consider the Declarations in connection with the arguments under Rule
 12(b)(6). Nonetheless, the facts asserted by Rota as to this argument have been asserted in the
 filings which are part of the public record and can be considered by the Court, as discussed in
 footnote 17.

                                                  -54-
Case 1:18-cv-02351-KLM Document 136 Filed 05/15/20 USDC Colorado Page 55 of 55




 Court finds at this stage of the case that FPI has plausibly pled that there are more than

 one co-conspirator, and the Motion [#97] is denied as to this claim.

                                            IV. Conclusion

       In conclusion,

       IT IS HEREBY ORDERED that Defendant Rota’s Motion [#97] is DENIED as to the

 personal jurisdiction argument, GRANTED IN PART AND DENIED IN PART as to the

 defamation claim, and DENIED as to the remaining claims.

       Dated: May 15, 2020




                                           -55-
